Citation Nr: 0520864	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-03 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:     Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1979 to 
August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which reopened the veteran's claim of service connection for 
a mental disorder, particularly schizophrenia, and denied the 
claim on the merits.

In July 1982, the veteran sought compensation for a 
personality disorder incurred in service, and an August 1982 
rating decision denied the claim noting that a personality 
disorder was not a disability under the law.  In April 1993, 
the veteran sought compensation for a "nervous disorder," 
and a November 1993 rating decision declined to reopen the 
claim of service connection for a personality disorder.  Upon 
receiving additional evidence from the veteran, the RO denied 
the application to reopen again in May 1994.  

In October 1995, the veteran filed a formal application 
concerning compensation for depression, and the RO sent a 
letter asking the veteran for new and material evidence.  The 
veteran's then-representative submitted a February 1997 
informal claim, and a July 1997 rating decision determined 
that new and material evidence had not been received to 
reopen a claim of service connection for mixed personality 
disorder with immature, passive-aggressive, and inadequate 
traits.  In August 2000, the veteran stated that he sought to 
reopen a claim of service connection for a "psychiatric 
disorder."  A January 2001 rating decision continued to 
determine that new and material evidence had not been 
received.  In July 2001, the veteran filed a statement that 
he sought service connection for schizophrenia, and the 
rating decision currently on appeal denied the claim.  

In February 2004, the Board reopened the claim of service 
connection for schizophrenia, and remanded the case for 
further evidentiary development (specifically to get records 
from the Social Security Administration (SSA)).  Thus, the 
appeal is ready for a decision on the merits.  


FINDINGS OF FACT

1.  The veteran's service medical records lack manifestations 
sufficient to identify a chronic disease at that time.
 
2.  The record lacks evidence of continuity of symptomatology 
of schizophrenia.

3.  The claimed psychiatric disability did not have its onset 
while on active duty.  


CONCLUSION OF LAW

Any current schizophrenia was not incurred in service, nor 
may it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains August 2001, January 2002, and April 2004 
letters that explained the substantive standard for a claim 
of service connection.  The latter two letters informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided the August 2001 letter prior to the rating decision 
on appeal.  Though as noted above that letter did not inform 
the veteran of what evidence VA will obtain on the claimant's 
behalf, the RO eventually provided this information in the 
other letters.  See also Mayfield v. Nicholson, No. 02-1077, 
(U.S. Vet. App. April 14, 2005), holding that any timing 
error can be cured when VA employs "proper subsequent 
process."  Mayfield, No. 02-1077, slip op. at 32 (quoting 
Pelegrini, 18 Vet. App. at 122-24).  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained the veteran's service medical 
records, and records from the Houston VA Medical Center 
(VAMC) system commencing in 1985 to October 2002 (the date a 
VA examination report sufficient for a decision).  The RO 
also obtained the veterans' SSA file, as well as private 
medical records from Dr. Prabhu (also referred to by the RO 
as Dr. Prabba).  The record is complete for the purposes of 
this appeal.  

For all of the foregoing reasons, VA fulfilled its duties to 
the veteran.  

I.  Facts

The veteran's service medical records indicate that a 
February 1979 entrance examination found no psychiatric 
abnormalities.  A concurrent Report of Medical History did 
not contain any indication of depression or excessive worry 
or nervous trouble of any sort.  A Womack Army Hospital 
Emergency Room report noted that the veteran could not sleep 
at night-he had back pain, and "felt lost."  The veteran 
reported a pre-service suicide attempt and ideations.  The 
assessment included depression.  On May 13, 1980, the veteran 
was admitted to the hospital with a diagnosis of 
polysubstance abuse.  A May 25, 1980, Inpatient Treatment 
Record noted diagnoses of acute psychotic episode, habitual 
excessive drinking, drug abuse, Marijuana, dependence, and 
drug abuse, Black Molly, nondependence.  

A May 29, 1980, Certification of Psychiatric Evaluation from 
the USAF Regional Hospital Eglin recorded the veteran's 
pertinent history:  He was admitted with a diagnosis of 
possible Latent Schizophrenia and that diagnosis was 
confirmed.  The veteran was primarily diagnosed as having 
Mixed Personality Disorder with immature, passive-aggressive 
and inadequate traits, chronic-severe.  There was no evidence 
of a thought disorder.  The Chief of Mental Health Services 
concluded that the veteran was clearly unsuited for further 
military service due to demonstrated behavior that was 
compatible with the diagnosis.  A June 1980 Inpatient 
Treatment Record contained a diagnosis of mixed personality 
disorder.  A July 1980 Report of Mental Status Evaluation 
found that the veteran's behavior was normal, he was fully 
alert and oriented, had a level mood, clear thinking process, 
normal thought content, and good memory.  The impression was 
that the veteran had no significant mental illness.  Finally, 
the veteran's Chapter 13 discharge examination did not note 
any psychiatric abnormality, and the veteran did not report 
any frequent trouble sleeping, depression or excessive worry, 
or nervous trouble of any sort.  

The veteran's DD Form 214 indicates under Type of Separation, 
Discharge, and Narrative Reason for Separation, 
Unsuitability-personality disorder.  

A post-service March 1985 VA Progress Note contained a 
diagnosis of borderline personality disorder, substance 
abuse.  A November 1985 outpatient treatment record from the 
Beaumont VA facility noted the veteran's report that he had a 
past history of using Quaaludes, heroin, and cocaine I.V., 
and that he currently smoked marijuana daily.  The veteran 
denied suicidal and homicidal ideations, as well as delusions 
or hallucinations.  The assessment was borderline personality 
disorder, and cannabis abuse.  A January 1990 record had an 
assessment of cocaine dependence, mixed substance abuse, and 
borderline personality disorder.   

An April 1992 treatment record from the Houston VAMC noted 
that the veteran's chronic back pain, and moderate 
depression, with major depression should be ruled out.  In 
May 1992, an assessor noted moderate depression, chronic pain 
syndrome, and alcohol abuse.  An April 1993 record indicated 
that the veteran had depression secondary to his back.  

SSA records contain an April 1993 Houston VAMC admission 
report where the veteran reported his drug history, and that 
he heard voices of a paranoid nature.  Upon discharge, the 
veteran's condition had improved and he was drug free.  

A June 1993 VA Diagnostic Summary focused on the veteran's 
history of substance dependencies, and that he wanted help 
with that issue.  The veteran was diagnosed as having 
Polysubstance Dependency.  A June 1993 Progress Note 
indicated that the veteran admitted to experimentation 
various drugs, and reported that he had taken medications for 
hearing voices.  A July 1993 VA record indicated an Axis I 
diagnosis of cocaine abuse in partial remission, and that 
during the final phase of the veteran's outpatient substance 
abuse he developed some suicidal thoughts.  After seven days 
of hospitalization, the veteran had rapidly cleared, denying 
suicidal intent.  A history noted that the veteran had 
commenced using marijuana at age fourteen, and that since 
being a teenager, there had been no period without drug use.  
In 1990, the veteran reported that he started using crack.  
The veteran asserted that at times he heard voices, which had 
been going on for about six years.  The veteran reported the 
in-service diagnosis of unsuitable personality.  The assessor 
noted that the veteran had undergone initial psychological 
testing, and the final diagnosis was personality disorder 
with schizotype paranoid avoidant narcissistic and 
narcissistic elements.  It was felt that most of his other 
symptoms were due to his drug use.  

An April 1994 VA Progress Note recognized that the veteran 
had been hospitalized in 1992 for hearing voices.  The 
assessor's impression was Cocaine Dependency in remission, 
Alcohol Abuse by history, Nicotine Dependency, and 
questionably Affective disorder by history.  

SSA records contain an April 1994 SSA Determination 
Psychiatric Report, at which time the veteran stated that he 
did not know what was wrong with himself, but he had been 
doing drugs for quite awhile.  The veteran was diagnosed as 
having Axis I, polysubstance abuse, rule out organic brain 
disorder, minimal, and Axis II, mixed personality disorder, 
dependent, inadequate type.  

A June 1994 VA treatment record indicated a history of 
psychosis.  In February 1994, the veteran underwent a 
psychological evaluation due to a referral from his 
caseworker from the Outpatient Substance Dependence Program.  
The veteran reported that he first started hearing voices in 
approximately 1978.  The assessor summarized that the testing 
indicated that the veteran experienced significant feelings 
of depression and anxiety.  Although test data had not 
uncovered the presence of a formal thought disorder, the 
veteran admitted to bizarre and peculiar experiences and 
ideation.  Based upon the evaluation, it was recommended that 
a clinical psychiatrist for medication evaluation and further 
diagnostic clarification see the veteran.  Diagnostic 
Impressions were Axis I, R/O Schizoaffective Disorder, R/O 
Major Depression with psychotic features, and Axis II, R/O 
Schizotypal Personality Disorder, Paranoid traits.  

A June 1995 VA Psychiatric Evaluation Clinic Note indicated 
that the veteran had an increase in paranoia that someone was 
out to get him, and the assessment included major depression.  
In July the assessment was dsythymia disorder.  

An August 1995 SSA determination noted various VA Hospital 
records, including that the veteran reported auditory and 
visual hallucinations.  The Administrative Law Judge 
determined that prior to April 13, 1992, the evidence did not 
document a severe mental impairment-that is, the evidence 
mentioned treatment at VA prior to this date but symptoms 
appeared to have been controlled by medications.  The 
veteran's drug abuse was a major contributing factor to his 
disability.  The decision found that the medical evidence 
established that the veteran had degenerative joint disease, 
a depressive disorder, personality disorder, and a history of 
substance abuse.  

A March 1996 VA Medical Certification indicated depression 
disorder.  The record contains a January 1997 Psychiatric 
Evaluation from the Vernon State Hospital, apparently 
conducted in connection with an arrest and the veteran's 
competency to stand trial.  The veteran reported that he had 
been in remission with respect to alcohol and both illegal 
and prescribed substances of abuse for three years.  The 
veteran asserted that he had started abusing drugs again.  
The veteran reported the circumstances surrounding his 
separation from military service as due to an "unstable 
personality."  The veteran alluded to problems with 
headaches, back pain, temper outbursts, and vaguely described 
depression.  The assessor recounted the veteran's history 
with substance abuse, noting that the veteran had not been 
consistent in his account.  The veteran noted in terms of 
medication, he had taken Prozac, Trazodone, and Stelazine 
(particularly for racing thoughts).  Presumptive Diagnoses 
were Axis I, Impulse Control Disorder, Not Otherwise 
Specified (NOS); Cocaine Dependence in Institutional 
Remission; Alcohol Abuse in Institutional Remission; 
Polysubstance Abuse, in Remission.  Axis II was Personality 
Disorder, NOS, with Antisocial, Immature and Dependent 
Features, and Self-Defeating Features, and Axis V was Global 
Assessment of Functioning (GAF) 40.

A May 1998 SSA determination found that after a trial work 
period, the evidence of record indicated that the veteran had 
severe medically determinable impairments of degenerative 
disc disease and paranoid schizophrenia.  The Administrative 
Law Judge determined that the veteran had been under a 
"disability" since April 13, 1992, and the veteran's 
history of drug use was not a material, contributing factor 
to his disability.  

SSA records contain a January 2000 Psychosocial History 
conducted by a social worker that recorded the veteran had 
diagnoses of schizophrenia and chemical dependency.  A March 
2000 Psychiatric Evaluation from Don M. LaGrone, M.D., 
rendered Diagnostic Impressions of Axis I, schizoaffective 
disorder, moderately severe, alcohol, cannabis, and cocaine 
abuse and dependence.  Dr. LaGrone noted that the veteran 
presented with symptoms consistent with this disorder, he did 
not show any loosening or blocking, and his affect appeared 
flat.  Axis V was GAF (current) 50.  

A July 2000 VA outpatient record from Houston noted an 
assessment of Axis I, alcohol dependence, history of cocaine 
abuse, cannabis abuse, and history of schizoaffective 
disorder.  The psychiatric assessment noted the history of 
schizoaffective disorder for the past five years, and that 
the veteran had a history of recurrent symptoms of depressed 
mood, anger problems, and auditory visual hallucinations, and 
delusional thinking.  

An October 2000 statement from a friend stated that the 
veteran had changed in military service.  Prior to serving, 
the veteran loved being around his friends, family, and 
teachers.  Before serving, the veteran had been a hard 
worker, and after service, the veteran could not hold a job 
due to a lack of concentration and focus.  

The veteran identified private medical treatment from Dr. R. 
Prabhu, and the RO received various records wherefrom.  A 
December 1997 notation indicated an Axis I diagnosis of acute 
psychosis, NOS.  In April 1998, the veteran discussed 
increased depression and hopelessness.  The veteran reported 
a month later that his hallucinations had decreased.  In July 
1998, the veteran reported that he kept hearing the sound of 
thunder.  In May 2000, the veteran's prescriptions for Zoloft 
and Zyproexa were renewed.  By January 2001, the veteran's 
affect was still dysthymic.  Though hallucinations were 
controlled, the veteran felt paranoid.  In April 2001, the 
veteran continued to complain of hallucinations.  In July 
2001, his paranoia had increased.  An August 2001 statement 
from Dr. Prabhu asserted that he had been treating the 
veteran since December 1, 1997, and that the veteran suffered 
from schizophrenia, paranoid type.  Moreover, the veteran had 
had his first psychotic episode while in service, and it was 
more likely than not his illness had onset in military 
service.  

The record contains an outpatient report from the Houston 
VAMC dated February 2002.  The examining staff psychiatrist 
noted that he had had last seen the veteran in October 2001, 
at which time the veteran had stopped the Sertraline some 
months before and had gone back to his private psychiatrist 
who prescribed Remeron (Mirtazapine), and also added Zyprexa 
(Olanzapine), and discontinued the Risperidone.  The veteran 
was doing fairly well until he relapsed in December 2001.  
The veteran started drinking again, but denied drug abuse.  
The veteran had run out of mirtazapine and olanzapine, and 
reported feeling more nervous with auditory/visual 
hallucinations, and occasional paranoid ideation.  

The assessment was Alcohol Dependence (with recent relapse), 
Cannabis Abuse, Hx of Cocaine Abuse, and Hx of 
Schizoaffective Disorder with recent psychotic symptoms.  The 
examining physician noted that he had addressed the matter of 
the veteran's previous diagnosis in the Army and his release 
wherefrom in an October 2000 note.  The physician summarized 
that information as follows:

My review shows that, in a copy of the 
document showing a final psychiatric 
assessment when he left the Army (dated 
5/29/80), the [veteran] was given an 
initial tentative Dx of "Latent 
Schizophrenia," with a statement 
indicating that the [veteran] "was 
admitted with a diagnosis of possible 
Latent Schizophrenia and we did confirm 
this diagnosis."  However, [the veteran] 
was given a final Dx of "Mixed 
Personality D/O," and "unsuited for 
further military service," with a 
recommendation for "prompt 
administrative separation from the 
Army."  These are contradictory 
statements.  If they actually confirmed a 
diagnosis of "Latent Schizophrenia" 
while [the veteran] was in the Army, his 
subsequent diagnosis of Schizoaffective 
D/O could be seen as a subsequent 
manifestation or evolution of Latent 
Schizophrenia.  One would need more 
specific information regarding what 
symptoms or clinical manifestations they 
observed which resulted in a diagnosis of 
Latent Schizophrenia at that time to 
establish a more definitive link between 
the two. 

The staff psychiatrist essentially stated that the veteran 
had had a history of schizoaffective disorder for at least 
the last six to seven years, with recurrent symptoms of 
depressed mood and recurrent psychotic symptoms (intermittent 
auditory hallucinations and delusional and paranoid 
thinking).  This was also documented, as noted by the staff 
psychiatrist, in a December 11, 1997, note where the 
attending physician pointed out that past psychological 
testing gave evidence of a psychotic thought disorder.  An 
April 28, 1998, note indicated that psychological test 
results involved a diagnosis of schizoaffective disorder, 
which the attending physician described as a combination of 
varying moods and some confused and/or problems in thinking, 
and also hearing voices was a factor.  The staff psychiatrist 
noted that he told the veteran he could obtain a copy of the 
February 2002 note via the Release of Information office in 
the hospital, in order for the staff psychiatrist to discuss 
the with the veteran and representative whether the summary 
would be helpful in the veteran's application for 
compensation.  

An October 2002 VA examination report noted that the claims 
file had been reviewed along with the veteran's electronic 
chart.  The examiner noted a specific request for the 
examination such that the examiner should look at the 
notation in the veteran's service medical records referring 
to "latent schizophrenia."  The examiner should refer to 
these latter records, and the claims folder, and render an 
opinion as to the onset of the veteran's claimed disability.  
The examiner noted that he proceeded with this instruction in 
mind.  

The veteran reported that, in terms of symptoms, he saw 
shadows and heard voices saying that they were trying to kill 
him.  The veteran indicated that he had been hearing voices 
for a long time because he wanted to kill himself.  The 
examiner noted that the veteran had a significant history of 
substance abuse.  During the interview, the veteran admitted 
that he had begun drinking and marijuana use when fourteen.  
The drugs that the veteran abused included angel dust, 
Quaaludes, crack cocaine, I.V. cocaine, heroin, and 
marijuana.  

The examiner noted that the veteran had been twice 
hospitalized at the Houston VAMC for substance abuse in 1993.  
The examiner noted the discharge diagnoses of substance 
dependence disorder, and cocaine abuse in partial remission. 

The examiner noted that the veteran's service medical records 
indicated he had had an acute psychotic episode and habitual 
excessive drinking as well as a mixed personality disorder.  
The examiner stated that it was of particular significance 
that the veteran had no psychiatric complaints at the time of 
his discharge.  

A mental status examination found that the veteran was 
marginally cooperative with the assessment.  He made good eye 
contact, and had a prolonged speech delay.  His speech was 
hyophonic and laconic at a slow rate and normal rhythm.  The 
veteran's mood was bland, and his affect blunted.  The 
veteran's thought processes were coherent and goal directed.  
His associations were tight, and he had no specific 
preoccupations.  The veteran admitted a history of 
persecutory auditory hallucinations despite medications.  

An Axis I diagnosis indicated cannabis abuse, cocaine abuse, 
alcohol abuse, inhalant abuse, phencyclidine abuse, and 
affective disorder with psychotic features secondary to 
substance abuse.  The examiner opined that the veteran's 
claimed psychiatric disability did not have its onset while 
on active military service and, in fact, was a consequence of 
his prolonged substance abuse, which predated his military 
service, existed while he was in the military, and continued 
for many years after he left the military.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran served continuously for a period of 90 days or 
more during a period of war and certain chronic diseases, 
including psychoses, become manifest to a degree of 10 
percent or more within a year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during such service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The record does not support the grant of service connection 
for schizophrenia at this time.  It is noted that a diagnosis 
of a history of schizoaffective disorder does not appear in 
the medical evidence until the mid-to-late 1990s.  The most 
recent VA examination, however, did not render any formal 
diagnosis regarding psychoses independent of the veteran's 
drug use.  Rather, the examiner noted that the veteran had an 
affective disorder with psychotic features secondary to 
substance abuse, and an Axis II personality disorder NOS.

Notably, this examiner reviewed the veteran's service medical 
records, and claims file, which presumably included a 
historical assessment of the veteran's reported 
symptomatology over the years.  Thus, despite the veteran's 
reports of auditory and visual hallucinations, the VA 
examiner rendered a diagnosis that did not specifically 
include or designate schizophrenia.  Moreover, the veteran's 
private psychiatrist's treatment records do not contain a 
diagnosis of schizophrenia-rather, a December 1997 record 
refers to a diagnosis of acute psychosis, NOS.  Dr. Prabhu 
only mentioned schizophrenia in his 2001 statement that 
offered a nexus opinion.  Also, though a 1998 SSA 
determination referred to schizoaffective disorder and 
paranoid schizophrenia, again, the most recent medical 
examination of record did not find that the veteran suffered 
from schizophrenia.  As such, it is not entirely determinable 
that the veteran has a current disability of schizophrenia at 
this time.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation such 
that a claimant must first have a disability to be considered 
for service connection).  

Regardless, the competent and probative evidence of record 
does not offer a nexus opinion linking a current disability 
of schizophrenia to military service.  In this regard, the 
2002 VA examiner's opinion is given more weight than the 
veteran's private psychiatrist's opinion primarily because 
the preceding assessor objectively noted that the veteran's 
service medical records were reviewed prior to his conclusion 
that the veteran's claimed psychiatric disability was a 
consequence of prolonged substance abuse and did not have 
onset during military service.  Though the veteran contends 
that a psychiatric disability was incurred in service, where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible, and lay assertions 
of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Given that the alleged disorder, schizophrenia, is a disease 
(psychoses) subject to presumptive service connection as per 
38 C.F.R. § 3.309, that issue must be addressed.  The Court 
has determined that for a claim concerning a chronic disease, 
"medical evidence is needed to demonstrate that a veteran 
has the same condition he or she had in service or during a 
presumption period" when the nature of the veteran's present 
condition "is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period."  Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Thus, based upon that premise, the record lacks evidence that 
the veteran's present condition is the same condition that he 
may have had in service.  Particularly, though the February 
2002 VA Staff Psychiatrist's report referred to the notation 
in the veteran's service medical records of "latent 
schizophrenia," he also noted, however, the ultimate 
diagnosis of mixed personality disorder.  The staff 
psychiatrist could not assert, based upon the state of the 
findings in the veteran's service medical records, that the 
veteran actually had latent schizophrenia during active duty 
(due in part to the fact that the in-service medical staff 
did not record symptomatology), nor that the veteran 
currently suffered from the same disorder.  The February 2002 
report, in combination with the October 2002 VA examination 
report, indicates that the veteran did not manifest a chronic 
disease as required by regulation to be entitled to 
presumptive service connection.  

Alternatively, the record lacks a continuity of 
symptomatology to establish a nexus between a current mental 
disorder involving schizophrenia and service.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  That is, the October 
2002 VA examiner, having engaged in a historical assessment 
of the veteran's mental condition, did not find that the 
veteran even suffered from psychosis separate from drug abuse 
over the years.  Moreover, though lay individuals can provide 
probative evidence as to symptomatology sufficient to 
establish service connection, Cartright v. Derwinski, 2 Vet. 
App. 24 (1991), the record indicates that the veteran's 
significant problem after service in the 1980s and into the 
1990s involved chemical dependence problems, rather than 
psychoses independent of drug abuse.  Though the veteran 
stated at one point he had been hearing voices since 1978, 
the VA staff psychiatrist noted that according to medical 
files he reviewed, the veteran had had a history of 
schizoaffective disorder for approximately the last six to 
seven years.     

Finally, SSA's decisions have been considered.  VA is not 
bound by the findings made by other agencies, including the 
Social Security Administration, see Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991); however, though a SSA decision is 
not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  Though SSA found that the veteran 
had a history of paranoid schizophrenia (according to the 
veteran's private psychiatrist's attached report that 
indicated R/O paranoid schizophrenia) and declared that the 
veteran's mental limitations were due to schizophrenia, that 
determination, along with the records in the veteran's SSA 
file, do not address the etiology of a mental disorder in 
relation to the veteran's military service.  SSA 
determinations address different questions than VA 
determinations for the purposes of VA compensation, and as 
such, the SSA decision in this case does not provide the 
missing links needed in this pending claim before VA.  
Hickson v. West, 12 Vet. App. 247 (1999) (recognizing that to 
prevail on a claim of service connection on the merits, there 
must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for schizophrenia is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


